eBook Instructions                                                                                                                                                               Page 1 of 2



     $5 Dollar Flat-Rate Shipping*                                                                                                                                                     Shopping




                                                            BOOKS           BIBLES       COURSES           CALENDARS           KIDS        IMPRINTS         All   Search . . .




    EBOOK INSTRUCTIONS

  Instructions for TAN Books/Saint Benedict Press eBook Files

  Downloading eBooks
  eBooks for Kindle
  eBooks for Nook, Kobo, Sony
  eBooks for Apple



  General Information

  TAN Books/Saint Benedict Press eBooks are available in MOBI (.prc) and EPUB (.epub) format. Both formats can be read on your personal desktop or
  laptop computer using one of several free applications. For MOBI files, the Kindle desktop app is available for both PC and Mac. For EPUB files, Adobe
  Digital Editions is also available for both PC and Mac. Finally, one popular application that can read both MOBI and EPUB formats on either PC or Mac,
  is Calibre.


  Additionally, there are many ways to read eBook files on eReader devices. The process of transferring eBook files to your particular device is called
  "sideloading". Different devices and applications have different requirements for sideloading eBook files, and it is difficult to address all potential
  issues here. The information below is provided to help with the majority of eReader devices. This information is not exhaustive, and more options do
  exist. If you need further information, please refer to the User Manual that came with your device or one of the many online help forums available to
  address the unique eBook or eReader issue you may be experiencing.


  Thank you and we hope you enjoy your TAN Books/Saint Benedict Press eBook!

  Downloading Your TAN Books/Saint Benedict Press eBooks

  There are two ways to access and download your eBook files purchased from TANBooks.com or SaintBenedictPress.com:


  1. Order Confirmation Email
  After you complete your order, you will receive an email at the address associated with your account (or indicated by you during checkout), confirming
  that your order was placed successfully. In this email, there will be a download link listed next to your eBook title. If you are still signed into your site
  account, your download will begin automatically. If not, you may need to sign in and try again, or follow Option 2 below. Be sure to note where your file
  is being saved. You will need this file to load onto your eBook device.


  2. Your "My Account" Page
  After you complete your order, you can access your downloads through your website account at any time. There is no expiration. Simply visit
  TANBooks.com or SaintBenedictPress.com. Click "Sign In" to access your account using your account email address and password. After successfully
  signing in, Click "My Account" which present you with options to view your order history. Click "My Downloads". Finally, right-click the eBook file you
  wish to download and select the "Save Asâ€¦" option (sometimes listed as "Save File As", "Save Target As" or "Save Link As"). Be sure to note where
  your file is being saved. You will need this file to load onto your eBook device.



  Reading TAN Books/Saint Benedict Press eBooks on Your Kindle Device
  Note: The following instructions are for Kindle device owners. If you use the free Kindle app on any other reading device (iPad, Smartphone, etc), you
  will only be able to read books purchased through the Amazon Kindle Store. If you do not own a Kindle, please look for your specific device below for
  instructions on sideloading and reading your TAN Books/Saint Benedict Press eBook.

  MOBI (.prc) eBook files can be transferred onto your Kindle in one of two ways:


  1. Wireless Transfer
  Your Kindle account comes with a dedicated Kindle email address, which can be found on the "Manage Your Kindle" page at Amazon.com. Download
  the MOBI eBook file to your computer. Email the MOBI (.prc) file to your dedicated Kindle email address, as an attachment. Amazon will wirelessly
  deliver the file to your Kindle device.


  2. Using Your Kindle USB Cable
  You may also use your Kindle's supplied USB cable to sideload the MOBI file onto your Kindle. You may find this to be faster than Kindle's Wireless
  Transfer option. When you connect your Kindle to your computer, your computer will treat it the same as an external USB "flash" drive. For Windows
  PC's, this could be "Windows Explorer", "My Computer" or "Computer", depending on your version of Windows. For Mac computers, this could be on
  your desktop or in the Finder app.



  Sideloading Your Kindle, Kindle Touch or Kindle Fire


  1. Download your MOBI file from TAN Books/Saint Benedict Press. 
  2. Connect your Kindle to your computer with the supplied USB cable. The Kindle should appear as an external USB drive. (On a Kindle Fire, you may
  need to unlock your screen by sliding the arrow).
  3. Open your Kindle drive, then open the "documents" folder.
  4. Move or Copy/Paste your MOBI file into your Kindle's "documents" folder.
  5. Eject your Kindle drive, as you would a USB drive. (On a Kindle Fire, you may need to press the Disconnect button on your device).
  6. Your eBook should now appear on your Kindle's "Home" screen.


  Reading TAN Books/Saint Benedict Press eBooks on your Nook, Kobo or Sony eReader
  Note: Your computer may identify your EPUB download as a ZIP file. If so, do not try to open the .zip file. You need to change the extension first. You
  can change the extension by renaming the file and replacing the .zip with .epub.




          Case 3:16-cv-00695-FDW-DCK Document 94-24 Filed 11/14/18 Page 1 of 2
https://www.tanbooks.com/index.php/ebook-instructions                                                                                                                            11/07/2018
eBook Instructions                                                                                                                                                          Page 2 of 2



  The EPUB file format is the industry standard for eBooks and is the most widely-supported among different eReader devices. If you do not have a
      $5 Dollar Flat-Rate Shipping*
  Kindle, you probably want to download the EPUB format for your eBook.
                                                                                                                                                                                        Shopping



  Sideloading Your Nook, Kobo or Sony eReader


  1. Download your EPUB file from TAN Books/Saint Benedict Press.
  2. Download and Install Adobe Digital Editions to your computer (here).
  3. Open Adobe Digital Editions.
  4. Open your EPUB file in Adobe Digital Editions by clicking "Library", then "Add" and selecting your EPUB file.
  5. Connect your eReader to your computer with the supplied USB cable. You should see your device appear as an icon in the Bookshelves column of
  the Adobe Digital Editions window.
  6. Drag & Drop your eBook from the Library window to your device bookshelf. (If prompted to authorize the device, you should allow it.)
  7. Eject your device, as you would a USB drive.
  8. Your eBook should now be accessible to read on your eReader.


  Reading TAN Books/Saint Benedict Press eBooks on Apple devices
  Note: You can open your eBook file on your Apple device by logging into your TANBooks.com/SaintBenedictPress.com account using Safari, clicking
  "My Account", then "My Downloads". Here, you can locate your eBook file download link. Tap the link and Safari should give you the option to open
  your eBook in various applications. If the file is EPUB, the standard Apple application is the iBooks app, which is available for free in the App Store. If
  the file is MOBI, because you use the Kindle app on your Apple device, you can select to open the file with your Kindle app.



  Sideloading Your iPad, iPhone or iPod Touch


  1. Download your EPUB file from TAN Books/Saint Benedict Press.
  2. Open iTunes on your computer.
  3. Open your EPUB file in iTunes by clicking "File", then "Add to Library" and selecting your EPUB file.
  4. Connect your Apple device to your computer with the supplied USB cable. 
  5. Select the eBook in the Books panel in iTunes, then click "Sync" ("Sync iPad", "Sync iPhone" or "Sync iPod Touch")
  6. In iTunes, eject your device.
  7. Your eBook should now be accessible in the iBooks application on your device.


        IMPRINT

          American Chesterton Society


          Basilica Press


          Catholic Courses


          Catholic Scripture Study International


          Confraternity of the Precious Blood


          Neumann Press


          Saint Benedict Press


          TAN Books




                Find Us on Facebook
                                                          SIGN UP FOR NEWS AND OFFERS
               TAN Books
                                                          Make sure you dont miss interesting happenings by joining our newsletter
                                                          program.

                Follow Us on Twitter
               @TANBooks
                                                          IMPRINTS                       INFORMATION                     MY ACCOUNT                        CONTACT US

                                                          Catholic Courses               About Us                        Sign In                           Address: PO Box 410487
                Satisfaction Guaranteed
                                                          CSS International              Catalog Request                 View Cart                         Charlotte, NC 28241
               Returns & Exchanges
                                                          Confraternity                  Shipping Rates                  My Wishlist                       CustomerService@TANBooks.com

                                                          Neumann Press                  Privacy Policy                  Check out                         Phone: (800) 437-5876 or 704-731-0651

                                                          Saint Benedict Press           Search Terms                    Track My Order                    Fax: (815) 226-7770

                                                          TAN Books                      Return Policy                   Contact us                        Hours: 10-4:00 ET, Mon-Fri.

                                                                                         eBook Instructions

                                                                                         Site Map



  © 2018 Saint Benedict Press LLC. All Rights Reserved.




           Case 3:16-cv-00695-FDW-DCK Document 94-24 Filed 11/14/18 Page 2 of 2
https://www.tanbooks.com/index.php/ebook-instructions                                                                                                                       11/07/2018
